EXECUTION COPY

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”), entered into
effective March 11, 2005, is between Novellus Systems, Inc., a California
corporation (the “Company”), and Richard S. Hill (“Executive”) (collectively,
“the parties”).

RECITALS

     1. Executive has been employed by the Company and is currently serving as
the Chairman and Chief Executive Officer.

     2. The Company desires to continue to employ Executive and to assure itself
of the continued services of Executive for the term of this Agreement, and
Executive desires to be employed by the Company for such period, upon the
following terms and conditions.

     3. The Company and Employee entered into an Employment Agreement, dated as
of October 1, 1998 (the “Original Employment Agreement”), an Amendment to
Employment Agreement dated December 17, 1999, and an Amendment No. 2 to
Employment Agreement dated January 14, 2004 (collectively, the “Prior Employment
Agreements”), and now desire to amend and restate in their entirety the Prior
Employment Agreements with this Agreement.

AGREEMENT

ACCORDINGLY, the parties agree as follows:

     1. Period of Employment

          a. Basic Term. The Company shall continue to employ Executive to
render services to the Company in the position and with the duties and
responsibilities described in Section 2 from the date of this Agreement through
December 31, 2006 (the “Term Date”), unless Executive’s employment is terminated
sooner in accordance with Section 4 below.

          b. Renewal. The term and provisions of this Agreement shall
automatically extend for additional two-year periods if Executive remains
employed on and after December 31 of each year during the Basic Term of this
Agreement, unless either party notifies the other in writing to the contrary at
least three (3) months prior to the applicable December 31 date that it, or he,
does not want the term to so extend. Renewal extends the Term Date.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     2. Position, Duties, Responsibilities

          a. Position. Executive is employed by the Company to render services
to the Company in the position of Chairman and Chief Executive Officer and shall
perform all services appropriate to that position, as well as such other
services as may reasonably be assigned by the Company. Executive shall devote
his best efforts and full-time attention to the performance of his duties.
Executive shall report to the Board of Directors of the Company.

          b. Other Activities. Except upon the prior written consent of the
Company, Executive will not (i) accept any other employment, or (ii) engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that is or may be in conflict with, or that might place
Executive in a conflicting position to that of, the Company. Notwithstanding the
foregoing, while the Company does not request Executive’s service on the boards
of directors of other corporations, the Company does not, in principle, object
to such service where Executive would have no conflict of interest with duties
owed to the Company.

          c. Proprietary Information. “Proprietary Information” is all
information and any idea in whatever form, tangible or intangible, pertaining in
any manner to the business of the Company, or any Affiliate, or its employees,
clients, consultants, or business associates, which was produced by any employee
of the Company, or any Affiliate, in the course of his or her employment or
otherwise produced or acquired by or on behalf of the Company, or any Affiliate.
All Proprietary Information not generally known outside of the Company’s
organization, and all Proprietary Information so known only through improper
means, shall be deemed “Confidential Information.” Without limiting the
foregoing definition, Proprietary and Confidential Information shall include,
but not be limited to: (i) formulas, teaching and development techniques,
processes, trade secrets, computer programs, electronic codes, inventions,
improvements, and research projects; (ii) information about costs, profits,
markets, sales, and lists of customers or clients; (iii) business, marketing,
and strategic plans; and (iv) employee personnel files and compensation
information. Executive should consult any Company procedures instituted to
identify and protect certain types of Confidential Information, which are
considered by the Company to be safeguards in addition to the protection
provided by this Agreement. Nothing contained in those procedures or in this
Agreement is intended to limit the effect of the other.

          d. General Restrictions on Use. During the time that he is employed by
the Company, Executive shall use Proprietary Information, and shall disclose
Confidential Information, only for the benefit of the Company and as is
necessary to carry out his responsibilities under this Agreement. Following
termination, Executive shall neither, directly or indirectly, use any

2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Proprietary Information nor disclose any Confidential Information, except as
expressly and specifically authorized in writing by the Company. The publication
of any Proprietary Information through literature or speeches must be approved
in advance in writing by the Company.

     3. Compensation. In consideration of the services to be rendered under this
Agreement, Executive shall be entitled to the following:

          a. The Company shall pay Executive a base annual salary of $840,000,
payable bi-weekly. Executive’s salary will be reviewed from time to time in
accordance with the Company’s established procedures for adjusting salaries for
similarly situated employees. Executive shall also be eligible to participate in
the Company’s executive bonus plan, as already established by the Company, and
as may be amended from time to time in the Company’s sole discretion.

          b. Executive shall be eligible to participate in the Company’s benefit
plans, and to receive perquisites of employment, as established by the Company,
and as may be amended from time to time in the Company’s sole discretion at
least equal to those provided to other Company officers.

          c. The Company shall have the right to deduct or withhold from the
compensation due to Executive hereunder any and all sums required for federal
income and social security taxes and all state or local taxes now applicable or
that may be enacted and become applicable in the future.

     4. Termination of Employment

          a. Termination By Death. Executive’s employment shall terminate
automatically upon the death of Executive. The Company shall pay to Executive’s
beneficiaries or estate, as appropriate, any compensation then due and owing,
and shall continue to pay Executive’s salary and benefits, bi-weekly, through
the second full month after Executive’s death. As of the date of death, all
stock options available to Executive through the Term Date shall, in accordance
with the terms of the Company’s stock option plan and Executive’s stock option
agreements, be exercisable by the appropriate representative beneficiary of
Executive’s estate. Thereafter, all obligations of the Company under this
Agreement shall cease. Nothing in this Section shall affect any entitlement of
Executive’s heirs or designated beneficiaries to the benefits of any life
insurance plan or other applicable benefits. Upon Executive reaching the age of
55 and still being employed by the Company, termination by death will
automatically entitle Executive’s estate to the retirement benefits of Section
4(e).

          b. Termination By Disability. If, in the sole opinion of the Company,
Executive shall be prevented from properly performing his duties hereunder by
reason of any physical or mental incapacity for a period of more than one
hundred eighty (180) days in the aggregate in any twelve-month period, then, to
the extent permitted by law, the Company may relieve Executive of his

3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

duties. The Company shall pay to Executive all compensation to which Executive
is entitled up through the last day of the month in which the 180th day of
incapacity occurs, and thereafter, the Company shall continue to employ
Executive at 66 2/3% of his base annual salary at the time of disability and
shall include Executive in the Company’s health insurance benefit plans
beginning on the 181st day of his disability, such payment of salary and
inclusion in Company health insurance benefits to continue until Executive
reaches age 65. Any long term disability insurance payments received by
Executive shall be credited to the Company’s obligation for such disability
payments. Executive’s rights to exercise stock options shall be in accordance
with the terms of the Company’s stock option plan and Executive’s stock option
agreements. Nothing in this Section shall affect Executive’s rights under any
disability plan in which he is a participant.

          c. Termination By Company Not For Cause. At any time, the Company may
terminate Executive’s employment with the Company for any reason by providing
Executive ninety (90) days’ advance written notice, provided that Executive
shall, in addition to all compensation due and owing through the last day
actually worked, receive the following:

               (i) The greater of a severance payment equal to two years of
Executive’s then current base salary, or his base salary through the Term Date
per paragraph 1(a) above. The severance payment will be made in the form of
salary continuation for two years (the “Severance Period”), payable on the
Company’s normal payroll schedule.

               (ii) During the Severance Period, Executive will continue to
receive annual bonus payments equal to 150 percent of his then current base
annual salary, payable in any year in which any bonus payments are made by the
Company to any other employees. During the Severance Period, Executive’s annual
bonus payments, if any, shall be payable when the Company makes annual bonus
payments to any other similarly situated employees.

               (iii) Payment of Executive’s share of health insurance premiums
for Executive and his qualified dependents, in accordance with the Company’s
existing officer retirement health benefit program, as evidenced by the July
1993 Board of Directors’ Resolution Regarding Officers’ Retirement, Medical and
Dental Coverage without regard to age or length of service limitations therein.

               (iv) Executive’s stock options shall continue to vest during the
Severance Period. Executive shall not be required to exercise such options until
three (3) years following the end of the Severance Period during which three (3)
year period he shall serve as a consultant to the Company on terms agreeable to
Executive and the Company.

4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

               (v) Executive’s restricted stock shall immediately vest on the
date his termination becomes effective and, as a consequence, the Company’s
right to repurchase such restricted stock shall immediately lapse on that date.

               (vi) The amount of any payment provided for in this Section 4.c.
shall not be reduced, offset or subject to recovery by the Company by reason of
any compensation earned by Executive as the result of employment by another
employer during the Severance Period so long as Executive does not violate the
provisions of Section 5.d. below.

               (vii) The severance benefits described in this Section 4.c. shall
be conditioned upon Executive’s continued observance of the obligations
described in Section 5.d. throughout the Severance Period. Should Executive
engage in or pursue any of the activities described in Section 5.d. at any time
during the Severance Period, all severance benefits described in this
Section 4.c. shall cease.

          d. Termination By Company For Cause. At any time, and without prior
notice, the Company may terminate Executive’s employment for Cause (as defined
below). The Company shall pay Executive all compensation then due and owing;
thereafter, all of the Company’s obligations under this Agreement shall cease.
Termination for “Cause” shall mean termination of Executive’s employment because
of Executive’s (i) involvement in fraud, misappropriation or embezzlement
related to the business or property of the Company; (ii) conviction for, or
guilty plea to, a felony; (iii) willful material breach of this Agreement;
(iv) willful and continued failure to substantially perform his duties under
this Agreement, provided, however, that if such Cause is reasonably curable, the
Company shall not terminate Executive’s employment hereunder unless the Company
first gives notice of its intention to terminate and the grounds of such
termination, and Executive has not within ninety (90) days following receipt of
this notice, cured such Cause.

          e. By Executive Not for Cause. At any time, Executive may terminate
his employment with the Company for any reason, with or without cause, by
providing the Company ninety (90) days’ advance written notice. The Company
shall have the option, in its complete discretion, to make termination of
Executive’s employment effective at any time prior to the end of such notice
period, provided the Company pays Executive all compensation due and owing
through the last day actually worked, plus an amount equal to the base salary
Executive would have earned through the balance of the above notice period.
Thereafter, all of the Company’s obligations under this Agreement shall cease,
except as otherwise provided for in this Paragraph 4(e). In the event Executive
terminates his employment pursuant to this Paragraph 4(e), the Company shall pay
for Executive’s share of health insurance premiums for Executive and his
qualified dependents, in accordance with the Company’s existing officer
retirement health benefit program, as evidenced by the Company’s July 1993

5



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Board of Directors’ Resolution Regarding Officers’ Retirement, Medical and
Dental Coverage, without regard to age or length of service limitations therein.

If Executive has attained the age of 55 when his employment with the Company
terminates pursuant to this Paragraph 4(e), Executive shall be entitled to
additional retirement benefits as defined below, provided Executive agrees to
and does refrain from further employment as an executive and/or member of the
board of directors of any company competing with the Company. The additional
benefits are:

          (i)   A payment equal to 24 times his highest base monthly salary paid
during his employment; and

          (ii)   An additional payment equal to the following multiples of the
Executive’s highest base monthly salary paid during his employment, determined
with reference to Executive’s attained age on the date his employment
terminates: 12 times at age 56; 24 times at age 57; 36 times at age 58 or older.
No payment shall be made under this subparagraph (ii) if Executive has not
attained age 56 on the date his employment with the Company terminates pursuant
to this Paragraph 4(e).

These payments may be made as a lump sum, or distributed over two years, or in
the form of a single-life or joint-and-survivor annuity, or any other
actuarially equivalent form that is approved by the Stock Option and
Compensation Committee of the Company’s Board of Directors, as designated by
Executive by the earlier of (i) 30 days following the execution of this
Agreement or (ii) December 31, 2005. The foregoing notwithstanding, the parties
agree that the Agreement is to be interpreted, and if necessary amended, to
avoid prepayment of taxes and incurring additional taxes; interest and penalties
imposed as a result of failure to comply with the requirements of the Internal
Revenue Code, including Section 409A, and applicable regulations.

The severance benefits described in this Section 4.e. shall be conditioned upon
Executive’s continued observance of the obligations described in Section 5.d.
throughout a two year period following his termination. Should Executive engage
in or pursue any of the activities described in Section 5.d. at any time during
two years following his termination, all severance benefits described in this
Section 4.e. shall cease.

          f. By Executive for Good Reason. Executive may terminate, without
liability, his employment with the Company for Good Reason (as defined below),
provided Executive gives the Company ninety (90) days’ advance written notice of
the reason for termination and his intent to terminate this Agreement. During
this period, the Company shall have an opportunity to correct the condition
constituting Good Reason. If the condition is remedied within this

6



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

period, Executive’s notice to terminate shall be rescinded automatically; if not
remedied, termination of the Executive’s employment shall become effective upon
expiration of the above notice period. In this event, the Company shall pay
Executive all compensation due and owing through the last day actually worked
including any accrued but unused vacation. The Company shall also have the
option, in its complete discretion, to make termination effective at any time
prior to the end of the notice period, provided that the Company pays Executive
all compensation due and owing through the balance of the notice period (not to
exceed ninety (90) days). Executive shall be entitled to exercise his right to
terminate this Agreement for Good Reason only if he gives the required notice
not more than two years after the occurrence of the event that is the basis for
the Good Reason. If Executive terminates his employment with the Company for
Good Reason pursuant to the provisions of this Section 4.f., Executive shall
receive the severance benefits described in and pursuant to the terms of
subparagraphs 4.c.(i)-(vii) above.

Termination shall be for “Good Reason” if Executive voluntarily resigns
following: (i) a change in Executive’s position with the Company which
materially reduces Executive’s level of responsibility; (ii) a relocation of
Executive’s principal place of employment by more than fifty (50) miles,
provided and only if such change, reduction or relocation is effected by the
Company without Executive’s consent; (iii) a reduction in base compensation;
(iv) a reduction in targeted bonus; or (v) a reduction in bonus payments not
permitted by this Employment Agreement.

If the Company has a Change in Control (as defined below) and Executive accepts
a position with the Company or its successor, as applicable, other than Chairman
and Chief Executive Officer, Executive will have the right to terminate his
employment for Good Reason at any time within the period starting on the date
the Change in Control occurs and ending two years later. In the event Executive
terminates his employment under the circumstances described in the preceding
sentence, any unvested stock options, restricted stock or similar awards held by
Executive on the date of termination shall immediately vest and become
exercisable or released from any applicable restrictions on transfer or
repurchase rights. For this purpose, “Change in Control” shall mean:

          (i)   a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;

          (ii)   the sale, transfer or other disposition of all or substantially
all of the assets of the Company (including the capital stock of the Company’s
subsidiary corporations);

          (iii)   approval by the Company’s shareholders of any plan or proposal
for the complete liquidation or dissolution of the Company; or

7



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (iv)   any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger.

If any payment or benefit which Executive would receive pursuant to a Change in
Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be reduced to an amount that results in no
portion of the Payment being subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary, such
reduction shall occur in the following order unless Executive elects in writing
a different order (provided, however, that such election shall be subject to
Company approval if made on or after the date on which the event that triggers
the Payment occurs): reduction in cash payments; cancellation of accelerated
vesting of stock awards; reduction in employee benefits. In the event that
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s stock awards unless Executive elects in writing a different
order for cancellation.

     5. Termination Obligations

          a. Return of Company’s Property. Executive hereby acknowledges and
agrees that all personal property, including, without limitation, all books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, and equipment furnished to or
prepared by Executive in the course of or incident to Executive’s employment,
belong to the Company and shall be promptly returned to the Company upon
termination of Executive’s employment.

          b. Representations and Warranties Survive Termination of Employment.
The representations and warranties contained herein, except Executive’s
obligations under Section 2(b), shall survive termination of Executive’s
employment and expiration of this Agreement.

          c. Cooperation in Pending Work. Following any termination of
Executive’s employment, Executive shall fully cooperate with the Company in all
matters relating to the winding up of pending work on behalf of the Company and
the orderly transfer of work to other employees of the Company. Executive shall
also cooperate in the defense of any action brought by any third party against
the Company that relates in any way to Executive’s acts or omissions while
employed by the Company.

8



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          d. Noncompetition. Executive acknowledges and agrees that during his
employment with the Company, he has had access to confidential information and
the activities forbidden by this subsection would necessarily involve the
improper use and disclosure of this confidential information. To forestall this
use or disclosure, Executive agrees that during the Severance Period described
in Section 4.c., Executive shall not, directly or indirectly, (i) divert or
attempt to divert from the Company (or any Affiliate) any business of any kind
in which it is engaged; (ii) employ or recommend for employment any person
employed by the Company (of any Affiliate); or (iii) engage in any business
activity that is competitive with the Company (of any Affiliate) in any state
where the Company conducts its business, unless Executive can prove that any of
the above actions was done without the use of confidential information. In
addition to the above restrictions on noncompetitive activity, and regardless of
whether any use of confidential information is involved, Executive agrees that
during the Severance Period Executive shall not, directly or indirectly,
(i) solicit any customer of the Company (or any Affiliate) known to Executive
(while he was employed by the Company) to have been a customer with respect to
products or services competitive with products or services offered by the
Company; or (ii) solicit for employment any person employed by the Company (or
any Affiliate).

     6. Alternative Dispute Resolution

The Company and Executive mutually agree that any controversy or claim arising
out of or relating to this Agreement or the breach thereof, or any other dispute
between the parties, shall be submitted to mediation before a mutually agreeable
mediator, which cost is to be borne by the Company. In the event mediation is
unsuccessful in resolving the claim or controversy, such claim or controversy
shall be resolved by arbitration. The claims covered by this Agreement
(“Arbitrable Claims”) include, but are not limited to, claims for wages or other
compensation due; claims for breach of any contract (including this Agreement)
or covenant (express or implied); tort claims; claims for discrimination
(including, but not limited to, race, sex, religion, national origin, age,
marital status, medical condition, or disability); claims for benefits (except
where an employee benefit or pension plan specifies that its claims procedure
shall culminate in an arbitration procedure different from this one), and claims
for violation of any federal, state, or other law, statute, regulation, or
ordinance, except claims excluded in the following paragraph. The parties hereby
waive any rights they may have to trial by jury in regard to Arbitrable Claims.

Claims Executive may have for Workers’ Compensation or unemployment compensation
benefits are not covered by this Agreement. Also not covered is either party’s
right to obtain provisional remedies or interim relief from a court of competent
jurisdiction.

Arbitration under this Agreement shall be the exclusive remedy for all
Arbitrable Claims. The Company and Executive agree that arbitration shall be
held in or

9



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

near Santa Clara County, California, and shall be in accordance with the then
current Employment Dispute Resolution Rules of the American Arbitration
Association, before an arbitrator licensed to practice law in the State of
California. The arbitrator shall have authority to award or grant both legal,
equitable, and declaratory relief. Such arbitration shall be final and binding
on the parties. The Federal Arbitration Act shall govern the interpretation and
enforcement of this section pertaining to Alternative Dispute Resolution. The
costs of the arbitrator shall be borne by the Company.

This Agreement to mediate and arbitrate survives termination of Executive’s
employment.

     7. Notices

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or mailed, postage prepaid, by certified or registered mail, return receipt
requested, and addressed to the Company:

Novellus Systems, Inc.
3970 North First Street
San Jose, CA 95134
Attn: Corporate Secretary

with a copy to:

Morrison & Foerster LLP
755 Page Mill Road
Palo Alto, CA 94304-1018
Attn: William D. Sherman, Esq.

and to Executive at:

Mr. Richard Hill
Novellus Systems, Inc.
3970 North First Street
San Jose, CA 95134

with a copy to:

Hillis Clark Martin & Peterson, P.S
500 Galland Building
1221 Second Avenue
Seattle, WA 98101-2925
Attn: John L. West, Esq.
206-623-1745

10



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Executive and the Company shall be obligated to notify the other party of any
change in address. Notice of change of address shall be effective only when made
in accordance with this Section.

     8. Entire Agreement

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company. Except for any stock option
agreements and any other agreements evidencing a loan or trust from the Company
to Executive (including but not limited to the two loan agreements between
Executive and the Company dated July 1, 1997 and July 31, 1997, and the
agreement evidencing the creation of a trust for the benefit of Executive dated
May 26, 1994), this Agreement supersedes all other prior and contemporaneous
agreements and statements pertaining in any manner to the employment of
Executive and it may not be contradicted by evidence of any prior or
contemporaneous statements or agreements. To the extent that the practices,
policies, or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control.

     9. Amendments, Waivers

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of the Company other than Executive. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

     10. Assignment; Successors and Assigns

Executive agrees that he will not assign, sell, transfer, delegate or otherwise
dispose of, whether voluntarily or involuntarily, or by operation of law, any
rights or obligations under this Agreement, nor shall Executive’s rights be
subject to encumbrance or the claims of creditors. Any purported assignment,
transfer, or delegation shall be null and void. Nothing in this Agreement shall
prevent the consolidation of the Company with, or its merger into, any other
corporation, or the sale by the Company of all or substantially all of its
properties or assets, or the assignment by the Company of this Agreement and the
performance of its obligations hereunder to any successor in interest. In the
event of a change in ownership or control of the Company, the terms of this
Agreement will remain in effect and shall be binding upon any successor in
interest. Notwithstanding and subject to the foregoing, this Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
heirs, legal representatives,

11



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated above.

     11. Severability; Enforcement

If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court of competent jurisdiction to be
invalid, unenforceable, or void, the remainder of this Agreement and such
provisions as applied to other persons, places, and circumstances shall remain
in full force and effect.

     12. Governing Law

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the law of the State of
California.

     13. Acknowledgment of Parties

The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

     14. Date of Agreement

The parties have duly executed this Agreement as of the date first written
above.

       

    /s/ Richard S. Hill


--------------------------------------------------------------------------------


    Richard Hill

     

NOVELLUS SYSTEMS, INC.

     

By:   /s/ Kevin S. Royal

 

--------------------------------------------------------------------------------


    Its Vice President and Chief

    Financial Officer

12